Case 2:20-cv-02161-MMD-DJA Document 16 Filed 12/01/20 Page 1 of 6




                                               2:20-cv-02161-APG-DJA
Case 2:20-cv-02161-MMD-DJA Document 16 Filed 12/01/20 Page 2 of 6
Case 2:20-cv-02161-MMD-DJA Document 16 Filed 12/01/20 Page 3 of 6
Case 2:20-cv-02161-MMD-DJA Document 16 Filed 12/01/20 Page 4 of 6
Case 2:20-cv-02161-MMD-DJA Document 16 Filed 12/01/20 Page 5 of 6




           1st         December        20
               Case 2:20-cv-02161-MMD-DJA Document 16 Filed 12/01/20 Page 6 of 6

                          ATTORNEY REGISTRATION AND DISCIPLINARY COMMISSION
                                                of the
                                      SUPREME COURT OF ILLINOIS

       One Prudential Plaza                                                                        3161 West White Oaks Drive, Suite 301
130 East Randolph Drive, Suite 1500                                                                        Springfield, IL 62704
    Chicago, Illinois 60601-6219                                                                      (217) 546-3523 (800) 252-8048
  (312) 565-2600 (800) 826-8625                                                                             Fax (217) 546-3785
        Fax (312) 565-2320

            Michael Paul Chu
            McDermott Will & Emery LLP
            444 West Lake Street
            Chicago, IL 60606-0029


                                                                   Chicago
                                                                   Monday, November 30, 2020

                                                                   In re: Michael Paul Chu
                                                                   Admitted: 11/05/1992
                                                                   Attorney No. 6210133


            To Whom It May Concern:

                     The records of the Clerk of the Supreme Court of Illinois and of this office indicate that the attorney
            named above was admitted to the practice of law in Illinois; is currently registered on the master roll of
            attorneys entitled to practice law in this state; and has never been disciplined; and is in good standing

                                                                   Very truly yours,
                                                                   Jerome Larkin
                                                                   Administrator



                                                                   Lisa Medina

                                                                   Lisa Medina
                                                                   Deputy Registrar




       lm
